DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  The previous office action is replaced with this Non-Final Rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-047222, filed on 3/14/2019.

Information Disclosure Statement
The information disclosure statement(s) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 3/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,973,394 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yates et al. (US 20190201091 A1) (hereinafter Yates).
Regarding claim 9, Yates discloses:
An endoscope provided with a hard portion at a distal end of a scope, the endoscope comprising: [See Yates, ¶ 0231-0233 discloses that the devices 1a-1n/2a-2m may include, for example, various modules such as an imaging module 138 coupled to an endoscope; See Yates, ¶ 0220 discloses a utility conduit coupled to a fluid line can be in the form of a flexible tube terminating at a smoke evacuation module (126)]
an image capturing portion housed in the hard portion and having an image sensor; [See Yates, ¶ 0231-0233 discloses that the devices 1a-1n/2a-2m may include, for example, various modules such as an imaging module 138 coupled to an endoscope, a generator module 140 coupled to an energy-based surgical device, a smoke evacuation module 126, a suction/irrigation module 128, a communication module 130, a processor module 132, a storage array 134, a surgical device coupled to a display, and/or a non-contact sensor module, among other modular devices that may be connected to the modular communication hub 203 of the surgical data network 201.  Particularly, At least some of the devices 1a-1n/2a-2m may be employed to identify anatomical structures of the body using a variety of sensors integrated with imaging devices and techniques such as overlaying images captured by multiple imaging devices.]
a flexible substrate conductively connected to a transmission cable inserted into the scope and the image sensor; and [See Yates, ¶ 0276 discloses that a generator (1100) comprises an input device (1110) located on a front panel of a generator console.  The input device may comprise any suitable device that generates signals suitable for programming the operation of the generator.  The generator may be configured for wired or wireless communication; See Yates, ¶ 0106 discloses US Patent Application No. 16/024,132, the disclosure of which has been incorporated by reference.  (This Application Serial No. corresponds with U.S. Patent Publication No. US 20190201021 A1, and will be referenced as Shelton hereinafter).  Particularly, Shelton, ¶ 0340-0341 discloses that the flexible sections include portions of the conductive traces, can be stepped to cross over one or more mechanical components as described above, and/or can be folded in certain potentially high-stress areas (e.g., within an active bending portion of the shaft assembly 29004 as shown in FIG. 22 or within an articulation joint 29010 of the shaft assembly 29005) in order to provide increased maneuverability, strength and/or resistance to failure.]
a voltage conversion device mounted on the substrate and outputting a constant voltage to the image sensor with respect to an input voltage input to the transmission cable. [See Yates, ¶ 0306 discloses that power may be supplied to the instrument interface circuit (1980) using, for example, a low-dropout voltage regulator powered by an isolation transformer driven from a non-isolated stage (1540).]

Regarding claim 10, Yates discloses all the limitations of claim 10.
Yates discloses:
wherein the substrate includes a first area and a second area, [See Yates, ¶ 0106 discloses US Patent Application No. 16/024,132, the disclosure of which has been incorporated by reference.  (This Application Serial No. corresponds with U.S. Patent Publication No. US 20190201021 A1, and will be referenced as Shelton hereinafter).  Shelton, Fig. 24 illustrates a substrate having a multitude of regions/areas.]
the image sensor is mounted on the first area, and the voltage conversion device is mounted on the second area, and [See Yates, ¶ 0106 discloses US Patent Application No. 16/024,132, the disclosure of which has been incorporated by reference.  (This Application Serial No. corresponds with U.S. Patent Publication No. US 20190201021 A1, and will be referenced as Shelton hereinafter).  See Shelton, ¶ 0337-0338 notes that rigid sections (areas) include portions of conductive traces, and one or more processing devices, one or more integrated circuits, one or more logic elements, and conductive pads; See Shelton, ¶ 0317 discloses logic device, DSP processor, UI processor (processing devices) and a voltage regulator.]
the substrate is bent into an L-shape. [See Yates, ¶ 0106 discloses US Patent Application No. 16/024,132, the disclosure of which has been incorporated by reference.  (This Application Serial No. corresponds with U.S. Patent Publication No. US 20190201021 A1, and will be referenced as Shelton hereinafter).  See Shelton, ¶ 0340 discloses that flexible sections include portions of conductive traces (circuitry) that can be stepped to cross over one or more mechanical components and/or can be folded (bent) in certain potentially high-stress areas.]

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486